PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_03_EN.txt. 109

DISSENTING OPINION BY JONKHEER VAN EYSINGA.

[Translation]

The Belgian Application relies on the Bulgarian and Belgian
declarations: of July 29th, 1921, and September 25th, 1925,
accepting the jurisdiction of the Court under Article 36 of the
Statute and also on the Treaty of conciliation, arbitration and
judicial settlement of June 23rd, 1931.

The adduction of these two sources of jurisdiction confronts
the Court with the problem of concurrent sources of jurisdic-
tion, a problem which became of practical importance more
especially when the jurisdiction of the Court under Article 36
of the Statute was added to that of other tribunals provided
for in already existing treaties. The importance of the prob-
lem was pointed out when the Court first entered upon its
duties at the beginning of 1922 by van Vollenhoven in an
article published in that year in the Rechisgeleerd Magazijn and
reproduced in the second volume of his Verspreide Geschriften
(1934, pp. 559 ef sqg.). Afterwards, the problem was further
complicated by the conclusion of treaties of judicial settlement
subsequent to acceptance of the Court’s jurisdiction under
Article 36 of the Statute and by the General Act of Geneva
of September 26th, 1928. In these circumstances it is under-
standable that the problem should have attracted the attention
of several other writers.

In the present case it will suffice to examine the question
what is the precise relation, as regards the Court’s jurisdiction,
between the Bulgarian and Belgian declarations under Article 36
of the Statute on the one hand, and the Treaty of 1931 on
the other.

As the question here concerns the foundation of the juris-
diction of the Court, it is for the latter to form its own
opinion on the subject.

The legal link resulting from acceptance of the Court’s
compulsory jurisdiction under Article 36 of the Statute came
into existence on March roth, 1926, when the Belgian declar-
ation, which was some years later than the Bulgarian, came
into force. By the operation of reciprocity, the only condition
made in the Bulgarian declaration, the two conditions: ratione
temporis made in the Belgian declaration—the dispute must arise
after March xoth, 1926, and in regard to situations or facts
subsequent to that date—also hold good for Bulgaria. The
same applies as regards the final condition made in the Belgian
declaration: “except in cases where the Parties have agreed or
shall agree to have recourse to another method of pacific settle-
ment’”’,

 

49
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA  IIO

After the changes in the system of pacific settlement of
international disputes brought about by the activity of the
League of Nations and particularly by the General Act of
Geneva and the draft bilateral treaties attached to that Act,
Bulgaria and Belgium made another effort with a view to the
pacific settlement of any disputes between them by signing the
Treaty of 1931 which came into force on February 4th, 1933.
This Treaty in fact involves a very considerable extension of
that which was provided for by the Belgian and Bulgarian
declarations under Article 36 of the Court’s Statute.

Whereas the Bulgarian and Belgian declarations had in view
the future legal disputes mentioned in Article 36 of the Statute,
the Treaty of 1931 covers “All [future] disputes with regard
to which the Parties are in conflict as to their respective
rights” (Art. 4, para. 1), a conception which, according to
paragraph 2 of this Article, covers more than the legal dis-
putes mentioned in Article 36 of the Statute. And whereas
the Belgian and Bulgarian declarations provided only for
recourse to the Court, the Treaty of 1931 is more elastic and
provides in Articles 5 to 7 three other methods for the pacific
settlement of justiciable disputes: conciliation followed by
arbitration, arbitration alone, and conciliation followed by a
judicial settlement, while only if one of these three methods
were not adopted would the Court alone decide the dispute.

Moreover, the Treaty of 1931 is not restricted to the pacific
settlement of legal disputes in the broad sense indicated in
Article 4. The Treaty also provides for the pacific solution of
‘“‘Tfuture] disputes of every kind which may arise between the
High Contracting Parties”. In so far as such disputes are non-
justiciable, they are all, without exception, to be referred to
conciliation (Arts. 8-23) and if need be to arbitration (Arts. 24-31).

The condition made in the Belgian declaration that a future
dispute must arise “in regard to situations or facts subsequent
to ratification of the declaration’ has disappeared in the Treaty
of 1931; on the other hand, recourse to diplomacy (Art. I)
and to the national administrative or judicial authorities (Art. 3)
must be exhausted before the Parties can appeal to one of the
procedures provided for in the Treaty; the two last conditions,
which are new, are perfectly intelligible having regard to the
very great extension of the system of pacific settlement of
international disputes represented by the Treaty of 1931.

It would seem already to follow. from the foregoing compar-
ison between the Bulgarian and Belgian declarations and the
articles of the Treaty of 1931, that the two countries, in conclud-
ing the Treaty, intended to develop very considerably the
system for the pacific settlement of any disputes between them.
And, with regard more particularly to justiciable disputes, the

50
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA III

two countries not only extended the scope of this category of
disputes but also modified the method for their pacific settlement.

The new scope imparted by the two countries to the pacific
settlement of any disputes between them is also apparent from
the preamble to their Treaty of 1931. In this preamble, the
two High Contracting Parties refer to “the recommendation
of the Assembly of the League of Nations in its Resolution of
September 26th, 1928, that all States should conclude conven-
tions for the pacific settlement of international disputes”, and
they consider “‘that the faithful observance, under the auspices
of the League of Nations, of methods of pacific settlement
renders possible the settlement of all international disputes”.
It seems difficult to imagine that two States who, animated by
this spirit, conclude.a new agreement which carries much further
the development of the system for the settlement of their
disputes, should not have intended to apply the new agreement
and the new agreement only so long as it remained in force.

Moreover, the Belgian declaration of September 25th, 1925,
which, as has been stated, also holds good for Bulgaria, expli-
citly provides for such a situation when it concludes with the
words: “except in cases where the Parties have agreed or shall
agree to have recourse to another method of pacific settle-
ment”. It follows from this conclusion of the Belgian declar-
ation that that declaration is intended to be subsidiary ; it is
not to apply when and in so far as another method of pacific
settlement has been established, and as has been explained
above, the Treaty of 1931 does in fact establish another method
of pacific settlement for the legal disputes contemplated by the
Bulgarian and Belgian declarations.

One is struck by the lack of consistency in the manner in
which the problem of the simultaneous existence of different
sources of the Court’s jurisdiction has been envisaged on the
Belgian side in this case.

The letter of the Belgian Minister in Sofia of June 24th,
1937, in which it is proposed by Belgium that the dispute
should be settled by the International Court, is based only on
the Treaty of 1931. The letter only refers in parenthesis to
the Bulgarian declaration of 1921 and not to the Belgian declar-
ation which it would have been necessary to do—and not in
parenthesis—if the Belgian Government had intended to found
its proposal on the two declarations.

On the other hand, the Belgian Application adduces both
the declarations under Article 36 of the Statute and the Treaty
of 1931. Both Belgium and Bulgaria proceed with their argu-
ments on these lines but without clearly stating the problem of
the concurrent sources of jurisdiction. The calm was broken
when Counsel for the Belgian Government, on the morning of

7 51
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA. IIZ

March Ist, said that the Treaty of 1931 alone should be applied
during the period of its existence (Feb. 4th, 1933, to Feb. 4th,
1938) and that only before and after that period were the
Bulgarian and Belgian declarations. applicable—in other words,
he reverted to the precise attitude of the Belgian letter of
June 24th, 1937. In the afternoon the Belgian Counsel felt
obliged to revert to the standpoint of the Belgian Application
which, finally, was vigorously supported, without however
convincing. me, in the Bulgarian Agent’s oral reply. It is
however just possible that there may be a shade of difference |
between the standpoint of the Belgian Counsel and that of the
Bulgarian Agent. _

This inconsistency in the Belgian attitude with regard to a
problem which is fundamental in the present case is especially
surprising because it has always been the practice of Belgium,
in making the declaration of September 25th, 1925—which
was subsequently adopted by many other governments—as well
as in adhering to the General Act and in signing a large num-
ber of treaties’ with or without the second condition ratione
temporis (in regard to situations or facts subsequent to rati-
fication) of the 1925 declaration, to be perfectly plain and precise.

To try to apply at one and the same time two systems the
second of which was adopted precisely in order to modify the
first seems a difficult thing to do and one which must neces-
sarily lead to results which in themselves show the inconsist-
ency of such an attempt. I will point out one of these results.
The second condition vatione temporis (in regard to situations
‘or facts subsequent to ratification) of the Belgian declaration
applies with regard to the legal disputes enumerated in Article 36
‘of the Statute. If one seeks to apply both the Belgian declar-
ation and the Treaty of 1931, this condition remains applic-
able for the legal disputes of Article 36 of the Statute but is
not so for the other legal disputes covered by Article 4 of the
Treaty. Is it possible to imagine that the two countries intended
this ? |

It follows from the foregoing that the jurisdiction of the
Court in this case, which began when the Treaty of 1931 was
in force, must be envisaged solely in the light of that Treaty.

oe
* *

The Belgian Application, setting aside point B, asks the Court
to declare that Bulgaria has failed in her international obliga-
tions as the result of three distinct actions on the part of her
administrative, judicial and legislative authorities. Bulgaria
denies. the alleged failure, and her chief argument is that the
three actions in question fall solely within the domestic juris;

52
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA 113

diction of Bulgaria and are therefore outside the jurisdiction of
the Court, and the latter is asked by Bulgaria to give judg-
ment to this effect. Besides this ground for the preliminary
objection, Bulgaria puts forward three other grounds which are
all included in her one objection to the jurisdiction. It is not
easy to appreciate the precise intention of the Bulgarian Memorial
which also speaks of the question of admissibility as well as
that of jurisdiction. In this Note the Bulgarian Memorial is
regarded as presenting a single preliminary objection to the |
jurisdiction which really consists of four objections, two of which |
are in the nature of objections to the admissibility of the
Application.

*
* *

In the first place, Bulgaria objects that the Belgo-Bulgarian
dispute has not arisen in regard to situations or facts subse-
quent to March roth, 1926, and that consequently the Court
has no jurisdiction. Since this objection is based on the text
of the Belgian declaration of September 25th, 1925, and not on
the Treaty of 1931, which does not contain this condition vatione
temporis, the Court cannot entertain it.

* * *

Secondly, Bulgaria—this time on the basis of the Treaty of 1931
—adduces the non-exhaustion of local remedies, to the exhaus-
tion of which Article 3 of the Treaty of 1931 subordinates the
institution of proceedings. Here again the Bulgarian Memorial
speaks of lack of jurisdiction, since if the Court accepted the
Bulgarian argument, Belgium would not be in a position to
return to the Court on the basis of the Treaty of 1931 which
ceased to be effective on February 4th, 1938. But since Bel-
gium would in that case be entitled to bring a suit on the
basis of the Bulgarian and Belgian declarations of 1921 and
1925, this is an objection as to the admissibility of the appli-
cation and it has been so described more than once by the
Bulgarian representative.

It is common ground that the subject of the dispute between
the two States, in so far as A, Nos. x and 2, of the Belgian
Application is concerned, is the same as the subject of the
dispute between the Belgian Company and the Municipality of
Sofia, and that, accordingly, Article 3 of the Treaty of 1931
applies. It is also common ground that on March 27th, 1937,
the Bulgarian courts had adjudicated in first instance and on
appeal and that the Bulgarian Prime Minister, on August 3rd,
1937, stated that the Bulgarian courts had already had occasion
to give their decision. But it is also true that the Belgian

53
A./B. 77. (ELECTRICITY COMPANŸ):—OP. VAN EYSINGA  II4

Company on June 23rd, 1937, appealed to the Court of Cassa-
tion and that the Belgian Government’s Application was filed
with the Court on January 26th, 1938, that is to say before
the Court of Cassation had adjudicated, which it. did on
March 16th, 1938, rejecting the appeal in its entirety.

On behalf of Belgium it has been said that the expression
“decision with final effect” in Article 3 of the Treaty of 1931
does not cover the exceptional case of an appeal in cassation.
In this connection it may however be asked why the Belgian
Company defends its rights so energetically: for the very
reason that it considers them to have been infringed. And
why does the Treaty of 1931, like so many other treaties of
the same kind, stipulate in Article.3 the condition respecting
exhaustion of local remedies? Because the contracting Parties
did not intend that an international court should adjudicate
before the municipal courts had had an opportunity of redres-
sing the alleged breach of the law. In that case it does not
seem to be possible to exclude from these municipal courts the

Court of Cassation whose sole or in any case main task is
precisely to ensure that the law has not been violated.

Accordingly, the final decision of the Bulgarian municipal
courts had not been given when the Belgian Application was
filed. It was given some weeks later, on March 16th, 1938.
What would now be the situation if the Court had upheld the
Bulgarian objection as to admissibility? The Belgian Govern-
ment might then at once re-submit its Application on the basis
of the declarations under Article 36 of the Statute, since by
then the remedies of Bulgarian municipal law would have been
exhausted more than a year previously. In these circumstances
it seems that it would be a pure formality to uphold the objec-
tion based on the local remedies rule, at a moment when these
remedies have long been exhausted, and on the ground that
at an earlier moment they had not yet been exhausted.

It has been said that nevertheless, as long ago as August 3rd,
1937, the Bulgarian Government opposed the submission of
the dispute to the Court until a final decision had been rendered
by the Bulgarian courts. Is that true? What the letter of
the Bulgarian Prime Minister of August 3rd, 1937, says is that
the Bulgarian courts have exclusive jurisdiction. Bulgaria does
not want the Hague Court either before or after the exhaus-
tion of local remedies. But since Belgium had said that she
intended to refer the case to the Court under the Treaty of
1931, Bulgaria replies by adducing Article 3 of that Treaty—
which she immediately afterwards denounced—but she does so
in terms which leave no doubt that she does not oppose the
submission of the case to the Hague Court before the remedies
afforded by the local couris have been exhausted—which indeed

54
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA IIS

had already given their decision according to the letter itself—
but the submission of the case to the Court af all. Accordingly,
the special agreement proposed by Belgium was out of the
question. That, it seems to me, is the meaning of the Bulgarian
letter of August 3rd; 1937.

It follows from the foregoing that the objection consisting
in the non-exhaustion of local remedies should not be accepted
by the Court.

*
* *

Bulgaria objects in the third place that the Belgian Applica-
tion cannot be entertained in so far as it asks the Court to
say that the State of Bulgaria has failed in its international
obligations by the promulgation of the law of February 3rd,
1936, of which Article 30, paragraph C, establishes a special
tax on the distribution of electric power purchased from under-
takings not subject to tax.

The law of 1936 remained outside the scope of the disputes
upon which the Court of Cassation adjudicated as the ultimate
Bulgarian court of appeal, and the Belgian Government was
informed of the grievance arising out of this law only after
the failure of its intervention in regard to the decisions ren-
dered by the Bulgarian courts.

The Bulgarian Memorial gives two reasons why the Belgian
Application is, in its contention, inadmissible in so far as con-
cerns the law of 1936.

In the first place this Belgian claim, it is said, never formed
the subject of efforts to reach a settlement through diplomatic
channels as provided in Article x of the Treaty of 1931 upon
which the Belgian Government founds the jurisdiction of the
Court. On this point the Belgian attitude is not quite consist-
ent and it is to be supposed that there are reasons why, on
the Belgian side, it was preferred. not to produce proof that
diplomatic methods had in fact been exhausted. However
that may be, the Belgian Agent, at the hearing on March rst,
1930, concluded by saying that he was in a position to produce
proof that diplomatic negotiations had been unsuccessfully tried.
Accordingly the Belgian Agent definitely offered to produce
proof but left the Court to decide whether he should do so or
not. In these circumstances it seems. difficult to draw any
conclusion detrimental to Belgium from the non-presentation
of the proof offered.

In the second place, according to the Bulgarian Memorial,
the Belgian Company had not had recourse to any local means
of redress with regard to the claim respecting the law of 1036.
The Bulgarian Memorial says on this subject that there was
not even a dispute in the legal sense, so that Belgium did not
observe Article 3 of the Treaty of 1931 which requires not

55
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA  II6 .

only that there must be a dispute falling within the compe-
tence of the Bulgarian judicial or administrative authorities
but also that there must be a decision with final effect given
by these authorities, in order to give rise to a dispute between
the two States under the Treaty of 1931.

In this connection it should be observed that it has not been
established that there exist any judicial or administrative
authorities, within the meaning of Article 3 of the Treaty of
1931, to which the Belgian Company could have had recourse
with a view to securing the modification of the law of 1936.
Apart from this however the dispute in this case is not one in
which Belgium has taken up the claim of its national against
the Bulgarian authorities, but a dispute in which Belgium
directly impugnes a legislative act of the State of Bulgaria.
And, to use terms borrowed from the Court’s jurisprudence, a
dispute, a disagreement or a divergence of opinions on a point
of law or of fact—a contradiction or opposition of legal views
or interests—exists as soon as one of the governments concerned
states that the attitude adopted by the other government
conflicts with its own views. (Judgment No. 2 in the Mavrom-
matis case, p. 11; Judgment No. 6 in the case concerning
certain German interests in Upper Silesia, p. 14.)

It has been said that Bulgaria objects that the Belgian
Government’s claim respecting the law of 1936 is inadmissible
on the ground that the claim did not form the subject of a
dispute between the Governments and prior to the filing of the
Belgian Application. Apart from the fact that this question
could only have been cleared up if the Belgian Agent had
produced the proof which he had offered regarding the exhaus-
tion of diplomatic methods, it should be observed that, as
appears from what has already been said, the Bulgarian Govern-
ment did not raise this objection in its Memorial. In their
oral statements, the Bulgarian Agent and Counsel also adduced
a number of arguments in addition to the two arguments
contained in the Bulgarian Memorial, but it is unnecessary
here to dwell on these additional arguments which include the
argument which dominates the whole attitude taken up by
Bulgaria in this case and which will be dealt with at the end
of this Note, namely that legislative acts fall within the exclu-
sive jurisdiction of Bulgaria. But the argument that there
was no dispute between the two Governments before the filing
of the Belgian Application is not to be found in the additional
arguments any more than in the Bulgarian Memorial.

56
A./B. 77 (ELECTRICITY COMPANY).—OP. VAN EYSINGA  II7

*
* *

I now come to the fundamental preliminary objection to the
jurisdiction raised by Bulgaria: namely, that the impugned
actions of the administrative, judicial and legislative authorities
all fall within the exclusive jurisdiction of Bulgaria.

With regard to this aspect of the allegation of lack of juris-
diction, the following observations are called for.

The subject of the dispute is stated in the Application and
consists in an alleged failure by Bulgaria to fulfil her inter-
national obligations. In the dispute the two Parties are in con-
flict as to their respective rights: the alleged failure to fulfil
international obligations, on the one hand, and alleged exclu-
sive jurisdiction, on the other. Accordingly, the dispute comes
under Article 4 of the Treaty of 1931.

Bulgaria recognizes the jurisdiction of the Court to declare
that the impugned actions of the administrative, judicial and
legislative authorities all fall exclusively within the domestic
jurisdiction of Bulgaria. She even insists upon it when she asks
the Court to declare that it has no jurisdiction to entertain
the Belgian Application. A decision to the effect that the actions
of the administrative, judicial and legislative authorities com-
plained of all fall within the domestic jurisdiction of Bulgaria
would require that the Court should undertake the same inves-
tigation as that asked for in the first place by the Belgian
Application when it asks the Court to declare that the State of
Bulgaria in consequence of these actions has failed in her inter-
national obligations. For, before it could adjudicate on the
question whether Bulgaria has failed in all or some of her inter-
national obligations contemplated in the Belgian Application,
the Court would have to decide if Bulgaria had any international
obligations in relation to the acts complained of or whether, on
the contrary, these acts fall solely within the domestic jurisdiction
of Bulgaria. It follows that an examination of Bulgaria’s fun-
damental preliminary objection to the jurisdiction would entail an
examination of the merits and that, consequently, this objection
does not possess the nature of a preliminary objection and
must be rejected, though Bulgaria could take it up again as
a plea in defence. |

*
% *

The foregoing observations point to the rejection of the four
preliminary objections, while at the present stage of the pro-
ceedings the Court is not called upon to adjudicate on para-
graph 2 of the Bulgarian submissions.

(Signed) v. EYSINGA.

57
